Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claims 1-29 are pending 
Claim 17-22 are withdrawn from examination as being drawn to a nonelected specie. 
Claims 1-16 and 23-29  are  under consideration in the instant office action.
 
Election/Restrictions
Applicant’s election without traverse of Group I directed to claims 1-28 in their response dated 02/18/2022 is acknowledged. And the election of the following species in their response is acknowledged.
Upon further consideration, the restriction requirement is withdrawn and claim 29 is also  examined. 
Specie 1: Atopic dermatitis as the condition.
Specie 2: PF-06372865 as the GABA modulating compound  
Examination of the claims are conducted to the extent they read on the elected species. Claims 17-22 are withdrawn from examination as being drawn to a nonelected specie. 
Claims 1-16 and 23-29 are under examination and the requirement for restriction is made final.
			Title objection 
The title of the invention has an error.  The term Itech appears to be a typo and should be correctly spelt as Itch. 
The following corrected title is proposed (see the corrected title in the attached BIB sheet) : 
GABAA POSITIVE ALLOSTERIC MODULATOR COMPOUNDS FOR TREATMENT OF ITCH AND/OR DERMATITIS 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/18/2021 and 10/25/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
	This application is a continuation of International Application No. PCT/US2019/033598, filed May  22, 2019 which claims the benefit of U.S. Provisional Application No. 62/674,726, filed May 22, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 5 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 5 recite the limitation "LIST 1”. There is insufficient antecedent basis for this limitation in the claims. It would be remedial to amend the claims to provide a clear antecedent basis for the term "LIST 1”. 
 	Additionally claim 5 is vague and indefinite in that the metes and bounds of the what is encompassed by “LIST 1”. Absence of any recitation of what is included in  LIST  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-16 and 23-29  are rejected under 35 U.S.C. 103(a) as being unpatentable over by Zeilhofer et al.  (WO 2017/129801) in view of  Gurrell et al. (British Journal of Pharmacology May 2018, volume 175, pages 708-725)
Instant claims are drawn to a method of treating or preventing itch due to atopic dermatitis in a mammal in need thereof, comprising administering to said mammal a pharmaceutical composition that comprises a therapeutically effective amount of a GABBA modulating compound PF-06372865 with the following structure

    PNG
    media_image1.png
    365
    307
    media_image1.png
    Greyscale


Zeilhofer et al.  discloses a method of treating or preventing itch in a mammal in need thereof (Pg. 16, Lns. 30 and 31, ... the compound for use in the treatment of itch is a positive allosteric a2 and/or a3 GABAA receptor modulator ...; Pg. 34, Ln. 1, ... 
and 31; Claim 2). TPA023B has the following structure (Fig 11). 
    PNG
    media_image2.png
    188
    139
    media_image2.png
    Greyscale
Zeilhofer et al. discloses that their compounds have shown  antipruritic efficacy of a2 and a3 GABAA receptor agonists against contact dermatitis-induced chronic itch; (Pg. 38, Lns. 28-29)  and histamine-independent itch include, but are not limited to, atopic dermatitis ... the present invention is to provide alternative means for treatment of itching, in particular cases of itching not treatable with antihistamines (Pg. 1, Lns. 21-27). They also discloses a medicament for use in the treatment or prevention of itch or dermatitis (Pg. 16, Lns. 30 and 31, Claim 2; Pg. 38, Lns. 28-29). Zeilhofer et al. discloses TPA023B as suspended in 0.9% saline/1% Tween80 (page 41, line 29). They further disclose that  alpha 2 and alpha 3 GABAA receptor agonists are suitable antipruritic substances and the mice was injected at a dosage of 0.01, 0.03, 0.1, 1 and 3 mg/kg dosage  and demonstrated dose dependent reduction of scratching bouts by TPA023B treatment against histaminergic itch (page 37, lines 1-7). 



Zeilhofer et al. fails to disclose the instantly claimed  GABA receptor modulator PF-06372865. 
However,  Gurrell et al.  teaches the instantly claimed GABA receptor modulator PF-06372865 as GABAA subtype-selective modulator (page 709, col.2, 1st paragraph) has a pharmacological profile that translates well from preclinical assays to human studies. PF-06372865 is well tolerated across the entire dose–occupancy range and possesses the largest functional effect on α2-related PD endpoints for this class of compound, making it an ideal tool to furtherstudy the potential benefits of subtype-selective GABAA positive allosteric modulators (page 723, col.2, 1st paragraph). They also teach that  dose-limiting adverse effects including drowsiness meant that TPA023B cannot be dosed higher than approximately 60% RO. 
As such it would have been prima facia obvious to a person of ordinary skill in the art to arrive at the instant claims motivated and guided by the combined teachings of Zeilhofer et al. and Gurrell et al. . An ordinarily skilled artisan would be motivated from Zeilhofer et al. to use GABA receptor modulators in the method to treat  or prevent Itch  in a mammal in need and Gurrell et al. specifically recites the instantly claimed GABAA modulating compound PF-06372865 as being well tolerated in humans and having the advantage of lower side effects than the GABAA modulator TPA023B taught by Zeilhofer et al., which would motivate a person of ordinary skill in the art to use the instantly claimed  compound PF-06372865 instead of TPA023B in the method to treat A modulating compound  disclosed by Gurrell et al is functional equivalent of the TPA023B used by Zeilhofer et al. in their as both are GABAA modulating compounds.  Substituting equivalents, namely GABAA modulators, motivated by the reasonable expectation that the respective species will behave in a comparable manner or even provide comparable results in related circumstances, see In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) is prima facie obvious.  Moreover, the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious, see In re Font 213 USPQ 532.  Due to the fact that Zeilhofer et al. teach and provide the skilled artisan with the necessary motivation to use a GABAA modulators for  the treatment of Itch and the fact that Van-Durez et al. disclose PF-06372865 as a GABAA modulator having a significant advantage in terms of adverse effect over the compound taught by Zeilhofer et al, one having ordinary skill in the art is clearly provided with direction and ample motivation to use PF-06372865 in the method of treating or preventing itch in a mammal 
	With regards to instant claims 2-4, Zeilhofer et al. teaches oral and parenteral administration, but does not teach rectal administration, but absence of evidence to the contrary, determining dosages and routes of administration is well within the purview of the person of ordinary skill in the pharmacological art and as such it would have been obvious to such a person to arrive at the claimed routes of administration including rectal. 
With regards to instant claims 23-26,   use of different excipients in topical formulations for the specific properties they impart on the composition is well know in the pharmaceutical art. As such a person of ordinary skill in the art is provided with 
With regards to instant claims 27-28, although the prior art references of record do not teach the claimed dosages for mammals, Zeilhofer et al. teaches the dosages used in the mice to prevent itch and  one having ordinary skill  in the art can convert the dosages to mammals and  can optimize dosages in order to provide an individual in need thereof with a therapeutic effective dose while minimizing adverse and/or unwanted side effects.  The skilled artisan surely realizes that recommended dosages are exemplary and serve the skilled artisan as guideposts for the physician administering the treatment.  The specific safe and effective amounts .  
Conclusion
Claims 1-16 and 23-29 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.